Citation Nr: 1112183	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-16 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs





WITNESSES AT HEARING ON APPEAL

The appellant and her spouse



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to January 1969.  He also served in the Reserve, including during inactive duty for training from June 26, 2003 to June 28, 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the RO.

In June 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has not been provided complete notice required by VCAA.

The Court stated that the content of the VCAA notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the particulars of the application submitted.  

A review of the record reveals that the appellant had not been provided with a "tailored" VCAA notice letter.  As such, the Board directs that VCAA notice compliant with the requirements of Hupp v. Nicholson be provided to the appellant upon remand.

In this case, the appellant notes that, after returning home from inactive duty for training from June 26 to June 28, 2003 at the Kessler Air Force Base. the Veteran committed suicide on July 1, 2003.   

The appellant asserts that the stress related to the Veteran's demanding position in the Reserve led him to commit suicide.  She references a notation made in a treatment record during a period of inactive duty for training apparently in May 2003 that the Veteran had a "high stress job" with lots of traveling and would read to relieve the stress.  

Based on these statements, the Board finds that further development of the record must be made prior to deciding this case.  

First,  there are no police or medical records pertaining the circumstances surrounding the Veteran's death from Valdosta, Georgia in the file.  Although an autopsy was not performed, any available official records that relate to the Veteran's death should be obtained from that jurisdiction.  

Next, the appellant testified that the Veteran had been treated by a private physician for his coronary artery disease for many years.  No medical treatment records have been obtained and associated with the claims file.  As these records may be relevant to the Veteran's mental state in the months prior to the Veteran's death, the RO should attempt to obtain all outstanding records.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should send the appellant and her representative a VCAA-compliant notice letter that provides: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  The notice letter should be sufficiently "tailored," and must respond to the particulars of the application submitted, as outlined by the Court in Hupp, cited to above.

2.  The RO should take appropriate steps to contact the appellant in order to obtain any outstanding private or other medical records referable to treatment received by the Veteran over the years.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them and describe further action to be taken.

The RO also should notify the appellant that she may submit treatment records and medical evidence in support of her claim.   

3.  After completing any indicated development deemed warranted, the RO should readjudicate the issue of service connection for the Veteran's cause of death in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the appellant and her representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  




